Citation Nr: 0703849	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-05 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, wherein the RO denied the veteran's 
claim of entitlement to TDIU. 

This case has been advanced on the Board's docket. 


FINDING OF FACT

The veteran's service connected-disabilities do not preclude 
employment consistent with his education and occupational 
experience.


CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of (1) any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must also 
inform the claimant of any information and evidence (2) that 
VA will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  

In a June 2005 letter, VA, informed the appellant of the 
evidence needed to substantiate his claim of entitlement to 
TDIU.  He was asked to submit or identify evidence relevant 
to his claim, including clinical evidence from a doctor 
(private or VA) reflecting that he was unable to secure and 
follow a substantially gainful occupation because of his 
service-connected disabilities.   

The veteran was informed that VA would make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  He was also informed that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in his 
possession.  

Thus, the discussion contained in the June 2005 letter 
furnished the appellant notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
appellant provide VA with or identify any additional sources 
of evidence that he possessed or knew of that could help to 
substantiate his claim of entitlement to TDIU, and he was put 
on notice to submit relevant evidence in his possession.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since, however, the claim for TDIU is being 
denied, no effective date or rating is being set, and the 
lack of notice as to these elements is not prejudicial. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pellegrini v. Principi, 18 Vet. App. 
112 (2004).  The June 2005 VCAA notice was provided after the 
RO initially adjudicated the veteran's claim in September 
2005.  Id.

Regarding VA's duty to assist the veteran in substantiating 
his claim for 
TDIU, relevant VA and private clinical and examination 
reports are of record.  As noted previously, in February 
2006, the Board remanded the TDIU claim to have a VA examiner 
provide an opinion as to the effect, if any, of the veteran' 
service-connected disabilities on his ability to secure 
substantially gainful employment consistent with his 
education and occupational experienced, irrespective of any 
age and non-service-connected disorders.  A VA examiner 
provided this opinion in May 2006.  

The Board has considered the representative's contention in a 
November 2006 written argument that the VA examiner's May 
2006 opinion did not respond to instructions in the Board's 
February 2006 remand.  In this regard, the representative 
maintained that the VA examiner considered an inaccurate 
employment history when he concluded that the veteran could 
maintain his "clerical job" when, in fact, the veteran's 
previous employment had been in sales requiring that he drive 
to stores to sell his products, and he had difficulty picking 
up his products.  

The representative also contends that the examination was 
insufficient because the examiner did not specifically 
discuss the effects of the veteran's limitations on his 
ability to perform a clerical job.  With regard to this 
contention, the examiner reported that he had reviewed the 
claims folder in which the veteran's limitations were 
reported and discussed some of the limitations in the 
opinion.  He thus considered the effects of the veteran's 
limitations in concluding that the veteran could perform a 
clerical job. 

It is true that the veteran reported in his July 2005 TDIU 
application that his last employment had involved outside 
sales and that he had been unable to carry carpet samples; 
however, he also reported that he had been trained in 
business administration, and told the VA examiner in February 
2005, that his most recent employment had been as a sales 
manager and that he had always had "white collar employment 
because of an inability to lift and carry, and on VA 
examination in November 2003, the veteran reported that after 
discharge from service he had worked 17 years as a "desk 
clerk."  Thus, it was not erroneous for the VA physician to 
have considered that the veteran had had clerical employment.

The February 2006 remand directives requested that the 
examiner provide an opinion as to whether the service-
connected disabilities precluded the veteran from securing 
and following any substantially gainful employment (italics 
added for emphasis) consistent with the veteran's education 
and occupational experience.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  The VA examiner's February 2006 
opinion complied with the Board's remand instructions.  Cf. 
Stegall v. West , 11 Vet. App. 268 (1998).  

The appellant has not reported that any other pertinent 
evidence might be available to support his claim.  Indeed, in 
a VCAA Notice Response, dated in June 2006, he specifically 
indicated that he did not have any further information to 
submit in support of his TDIU claim.  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).

Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the instant claim.


II.  Legal Criteria

TDIU will be granted where it is found that service-connected 
disorders prevent a veteran from securing and maintaining 
substantially gainful employment, provided that: if there is 
only one such disability, this disability shall be rated at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2006).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability. 38 C.F.R. § 4.15 
(2006).  

VA must consider the effects of the claimant's service 
connected disability in the context of his/her employment and 
educational background.  See, Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992). The central inquiry is whether the 
claimant's service connected disabilities alone are of 
sufficient severity to produce unemployment.  Hatlestad v. 
Derwinski, 5 Vet. App. 524, 529 (1993); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (the sole question of whether a 
claimant is employable depends upon his/her capability of 
performing the physical and mental acts required by 
employment, and not whether the claimant can find 
employment).

III.  Analysis

The veteran contends that he is unable to maintain 
substantially gainful employment as a result of his service-
connected disabilities, primarily low back pain associated 
with his lumbosacral strain with limitation of motion.

The veteran has been awarded service connection for the 
following disabilities:  (1) lumbosacral strain with 
limitation of motion at L5-S1, evaluated as 40 percent 
disabling; (2) L5-S1 right sciatic neuropathy, evaluated as 
40 percent disabling; and (3) sciatic of left lower 
extremity, evaluated as 40 percent disabling.  The combined 
schedular rating of 80 percent meets the schedular criteria 
for a TDIU under 38 C.F.R. § 4.16(a).  

The remaining question is whether the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.

On VA examination in January 1953, the veteran reported that 
was employed as an office clerk.

On VA examination in March 1982, the veteran reported that he 
had been employed in sales since 1972, elsewhere in the 
examination report it was noted that the veteran reported 
having worked in sales since service.  

The November 2003 VA examination report reflects that the 
veteran reported having worked in an office as a desk clerk 
for two companies after he was discharged from service until 
he retired at age sixty five.  

During a February 2005 VA spine examination, the veteran 
reported that he was a retired sales manager for a carpet 
manufacturer, and that he had worked in that capacity for 
twenty years.  He stated that prior to that time; he had 
worked in retail sales for fourteen years.  He indicated that 
he had only engaged in "white collar work" because he was 
unable to perform manual labor secondary to back pain.  The 
veteran stated that his activities were slightly restricted.  
In this regard, it was noted that although he was unable to 
put on his shoes and socks, he was able to dress, feed and 
"toilet" himself.  The veteran stated that he was unable to 
participate in sports, whereas he was previously able to bowl 
and play golf.  

An August 2005 general medical examination report reflects 
that the veteran's spinal stenosis, which was manifested by 
low back pain, had a mild to moderate effect on his daily 
activities (i.e., shopping, feeding, bathing, dressing, 
grooming etc.). 

In a June 2005 written argument to the RO, the veteran's 
representative reported that the veteran had last worked 
full-time as a carpet salesman in July 1994, at which time he 
switched to part-time work through July 1995.  The 
representative noted that during the appellant's last year of 
full-time employment, his income, between salary and 
commission, averaged between $7,000 to $10,000 a month; his 
salary was reduced to approximately $500.00 a month when he 
switched to part-time work.

On VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received by the RO in 
July 2005, the veteran indicated that he last worked full-
time in carpet sales in July 1994, and that his highest gross 
earnings per month were $5,000.  He indicated that he had 
completed two years of college.  

The veteran reported that because of his service-connected 
spine injury he became too disabled to work in August 1995 
(i.e., he was unable to carry carpet samples and cartons of 
sales literature).  He related that he had not tried to 
obtain any employment since he became too disabled to work, 
and did not expect to receive disability retirement or 
workers' compensation benefits.  

In May 2006, pursuant to the Board's February 2006 remand 
instructions, a VA examiner, who had examined the veteran in 
November 2003, opined that the veteran could work in his 
previous occupation, clerical [work], as long as he could 
walk and perform activities of daily living.  The VA examiner 
bolstered his opinion by stating that when he evaluated the 
veteran in November 2003, the appellant stated that he was 
independently able to perform activities of daily living.  

The VA examiner's February 2006 VA opinion is also 
corroborated by statements made by the veteran that back pain 
associated with his service-connected low back disability 
only caused a slight and mild to moderate effect on his daily 
activities (see, VA examination reports, dated in February 
and August 2005, respectively).  

The veteran is competent to report the difficulties he 
experienced in carrying carpet samples, but the record 
documents that he has education and occupational experience 
that would qualify him for sedentary employment.  The VA 
examiner found that the veteran's service connected 
disabilities would not preclude such employment.  There is no 
contrary medical opinion.

The weight of the competent evidence is against a finding 
that the veteran's service connected disabilities render him 
unable to obtain or retain substantially gainful employment 
consistent with his education and occupational experience.  
Reasonable doubt does not arise and the claim is denied.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is denied. 



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


